Mikoll, J. P.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 14, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was disqualified from receiving unemployment insurance benefits based on the Unemployment Insurance Appeal Board’s finding that claimant lost his employment through misconduct in that claimant invited his employer to discharge him by informing the employer that he did not wish to relocate for his employer, nor to continue to service the employer’s customer, and that he wished to be fired.
Claimant contends that his actions were expressions of dissatisfaction with his employment, and did not constitute a refusal to relocate, and that he would have relocated if ordered to do so. Whether claimant’s behavior rose to the level of misconduct presented a question of fact for the Board to resolve (see, Matter of Burke [Glover Bottled Gas Corp.—Roberts], 104 AD2d 702, 703). The Board is empowered to resolve issues of fact and credibility (see, Matter of Leuci [Levine], 51 AD2d 603). In discrediting claimant’s version and in finding that claimant invited his own discharge by refusing to fulfill the conditions of his employment, the Board resolved the credibility issue against claimant. Substantial evidence in the record supports the Board’s finding.
Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.